Exhibit 10.5

STANDARD DEFINITIONS

Rules of Construction.  In these Standard Definitions and with respect to the
Transaction Documents (as defined below), (a) the meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms, (b) in
any Transaction Document, the words “hereof,” “herein,” “hereunder” and similar
words refer to such Transaction Document as a whole and not to any particular
provisions of such Transaction Document, (c) any subsection, Section, Article,
Annex, Schedule and Exhibit references in any Transaction Document are to such
Transaction Document unless otherwise specified, (d) the term “documents”
includes any and all documents, instruments, agreements, certificates,
indentures, notices and other writings, however evidenced (including
electronically), (e) the term “including” is not limiting and (except to the
extent specifically provided otherwise) shall mean “including (without
limitation)”, (f) unless otherwise specified, in the computation of periods of
time from a specified date to a later specified date, the word “from” shall mean
“from and including,” the words “to” and “until” each shall mean “to but
excluding,” and the word “through” shall mean “to and including” and (g) the
words “may” and “might” and similar terms used with respect to the taking of an
action by any Person shall reflect that such action is optional and not required
to be taken by such Person.

 “Act” shall have the meaning specified in Section 1.4 of the Indenture.

“Additional Servicing Compensation” shall mean any late fees related to late
payments on the Timeshare Loans, any non-sufficient funds fees, any processing
fees and any Liquidation Expenses collected by and due to the Servicer, any
refunds paid by the Servicer as a result of overpayments on payoffs and any
unpaid out-of-pocket expenses incurred by the Servicer during the related Due
Period.

“Adjusted Note Balance” shall equal, for any Class of Notes, the Outstanding
Note Balance of such Class of Notes immediately prior to such Payment Date, less
the Note Balance Write-Down Amount; provided, however, to the extent that for
purposes of consents, approvals, voting or other similar acts of the Noteholders
under any of the Transaction Documents, “Adjusted Note Balance” shall exclude
Notes which are held by Bluegreen or any Affiliate thereof, if any.

“Administration Agreement” shall mean the administration agreement, dated as of
March 17, 2016, by and among the Administrator, the Owner Trustee, the Issuer
and the Indenture Trustee, as amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof.

“Administrator” shall mean Bluegreen or any successor under the Administration
Agreement.

“Administrator Fee” shall equal on each Payment Date an amount equal to the
product of (i) one-twelfth and (ii) (A) if Bluegreen or an affiliate thereof is
the Administrator, $1,000.00 and (B) if Wilmington Trust Company is the
Administrator, $20,000.00.

“Adverse Claim” shall mean any claim of ownership or any lien, security
interest, title retention, trust or other charge or encumbrance, or other type
of preferential arrangement



 

--------------------------------------------------------------------------------

 

having the effect or purpose of creating a lien or security interest, other than
the interests created under the Indenture or any other Transaction Document in
favor of the Indenture Trustee and the Noteholders.

“Affiliate” shall mean any Person: (a) which directly or indirectly controls, or
is controlled by, or is under common control with such Person; (b) which
directly or indirectly beneficially owns or holds five percent (5%) or more of
the voting stock of such Person; or (c) for which five percent (5%) or more of
the voting stock of which is directly or indirectly beneficially owned or held
by such Person; provided, however, that under no circumstances shall (i) the
Owner Trustee be deemed to be an Affiliate of the Issuer, or the Depositor, nor
shall any of such parties be deemed to be an Affiliate of the Owner Trustee or
(ii) Bluegreen be deemed an Affiliate of any 5% or greater shareholder of
Bluegreen or any Affiliate of such shareholder who is not a Direct Affiliate (as
defined herein) of Bluegreen, nor shall any such shareholder be deemed to be an
Affiliate of Bluegreen.  The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  For purposes of this definition, only entities included
in Bluegreen’s GAAP consolidated financial statements shall be Affiliates of
Bluegreen (a “Direct Affiliate”).

“Aggregate Closing Date Collateral Balance” shall mean an amount equal to
$122,281,302.38.

“Aggregate Initial Note Balance” shall mean an amount equal to the sum of the
Initial Note Balances for all Classes of Notes.

“Aggregate Loan Balance” shall mean an amount equal to the sum of the Loan
Balances for all Timeshare Loans (other than Defaulted Timeshare Loans).

“Aggregate Outstanding Note Balance” shall mean an amount equal to the sum of
the Outstanding Note Balances for all Classes of Notes.

“Applicable Procedures” shall have the meaning specified in Section 2.4(d)(i) of
the Indenture.

“Aruba Club Loans” shall mean all timeshare loans originated by the Aruba
Originator each secured by Co-op Shares.

“Aruba Originator” shall mean Bluegreen Properties, N.V., an Aruba corporation.

“Assignment of Mortgage” shall mean, with respect to a Deeded Club Loan, a
written assignment of one or more Mortgages from the related Originator or
Seller to the Indenture Trustee, for the benefit of the Noteholders, relating to
one or more Timeshare Loans in recordable form, and signed by an Authorized
Officer of all necessary parties, sufficient under the laws of the jurisdiction
wherein the related Timeshare Property is located to give record notice of a
transfer of such Mortgage and its proceeds to the Indenture Trustee. 





-  2  -

 

--------------------------------------------------------------------------------

 

“Association” shall mean the not-for-profit corporation or cooperative
association responsible for operating a Resort.

“Assumption Date” shall have the meaning specified in the Backup Servicing
Agreement.

“Atlantic Palace” shall mean the Resort located in Atlantic City, New Jersey
known as Atlantic Palace.

“Authorized Officer” shall mean, with respect to any corporation, limited
liability company or partnership, the Chairman of the Board, the President, any
Senior Vice President, any Vice President, the Secretary, the Treasurer, any
Assistant Secretary, any Assistant Treasurer, managing member, board of managers
and each other officer of such corporation or limited liability company or the
general partner of such partnership specifically authorized in resolutions of
the board of directors or board of managers of such corporation or limited
liability company, as the case may be, to sign agreements, instruments or other
documents in connection with the Indenture on behalf of such corporation,
limited liability company or partnership, as the case may be.

“Available Funds” shall mean for any Payment Date, (A) all funds on deposit in
the Collection Account after making all transfers, deposits or payments from (i)
the Lockbox Account pursuant to the Lockbox Agreement, (ii) the General Reserve
Account pursuant to Section 3.2(b) of the Indenture, (iii) the Prefunding
Account pursuant to Section 3.2(c) of the Indenture, (iv) the Capitalized
Interest Account pursuant to Section 3.2(d) of the Indenture, (v) the Force
Majeure Loan Reserve Account pursuant to Section 3.2(e) of the Indenture, (vi)
the Club Originator or the Depositor, as the case may be, pursuant to Section
4.6 of the Indenture, and (vii) the Servicer pursuant to the Indenture, plus (B)
all investment earnings on funds on deposit in the Collection Account from the
immediately preceding Payment Date through such Payment Date, if any, less (C)
amounts on deposit in the Collection Account related to collections related to
any Due Periods subsequent to the Due Period related to such Payment Date, less
(D) any Additional Servicing Compensation on deposit in the Collection Account,
less (E) Misdirected Deposits, if any.  Notwithstanding anything in the
Transaction Documents to the contrary, Available Funds shall only include
amounts described in the foregoing sentence and not amounts otherwise deposited
voluntarily by Bluegreen or any of its Affiliates. 

“Backup Servicer” shall mean Concord Servicing Corporation, an Arizona
corporation, and its permitted successors and assigns.

“Backup Servicing Agreement” shall mean the backup servicing agreement, dated as
of March 17, 2016, by and among the Issuer, the Depositor, the Servicer, the
Backup Servicer and the Indenture Trustee, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Backup Servicing Fee” shall on each Payment Date, be equal to:





-  3  -

 

--------------------------------------------------------------------------------

 

(A) prior to the removal or resignation of Bluegreen, as Servicer or, if a
successor Servicer has been appointed pursuant to the Indenture (that is not the
Indenture Trustee), the greater of (i) $750.00 and (ii) the product of (1)(x)
$0.10 and (y) the number of Timeshare Loans in the Trust Estate at the end of
the related Due Period up to 20,000 and (2)(x) $0.075 and (y) the number of
Timeshare Loans in the Trust Estate at the end of the related Due Period in
excess of 20,000, and

(B) after the removal or resignation of Bluegreen, as Servicer, and appointment
of the Indenture Trustee as successor Servicer (unless and until another
successor Servicer has been appointed pursuant to the Indenture) an amount equal
to the product of (i) one-twelfth of 1.50% and (ii) the aggregate Loan Balance
as of the first day of the related Due Period.

“Bankruptcy Code” shall mean the federal Bankruptcy Code, as amended (Title 11
of the United States Code).

“Beneficiary” shall have the meaning specified in the Club Trust Agreement.

“Benefit Plan” shall mean an “employee benefit plan” as defined in Section 3(3)
of ERISA or any other “plan” as defined in Section 4975(e)(1) of the Code that
is subject to the prohibited transaction rules of ERISA or of Section 4975 of
the Code or any plan that is subject to any Similar Law.

“Bluegreen” shall mean Bluegreen Corporation, a Florida corporation, and its
permitted successors and assigns.

 “Bluegreen Purchase Agreement” shall mean the purchase and contribution
agreement, dated as of March 17, 2016, between the Club Originator and the
Depositor pursuant to which the Club Originator sells certain Initial Timeshare
Loans to the Depositor on the Closing Date and Subsequent Timeshare Loans during
the Prefunding Period.

“Book-Entry Note” shall mean a beneficial interest in the Notes, ownership and
transfers of which shall be made through book-entries by the Depository.

“Business Day” shall mean any day other than (i) a Saturday, a Sunday, or (ii) a
day on which banking institutions in New York City, Wilmington, Delaware, the
State of Florida, the city in which the Servicer is located or the city in which
the Corporate Trust Office of the Indenture Trustee is located, are authorized
or obligated by law or executive order to be closed.

“BXG Timeshare I” shall mean BXG Timeshare Trust I, a Delaware statutory trust.

“Capitalized Interest Account” shall mean the account maintained by the
Indenture Trustee pursuant to Section 3.2(d) of the Indenture.

“Capitalized Interest Account Initial Deposit” shall equal $228,595.54.





-  4  -

 

--------------------------------------------------------------------------------

 

“Capitalized Interest Requirement” shall mean for each Determination Date during
the Prefunding Period, an amount equal to the product of (i) one-twelfth of the
weighted average Note Rates of each Class of Notes and (ii) the amount on
deposit in the Prefunding Account.

“Cede & Co.” shall mean the initial registered holder of the Notes, acting as
nominee of The Depository Trust Company.

“Certificate” shall mean the Residual Interest Certificate.

“Certificate Distribution Account” shall have the meaning specified in Section
5.01 of the Trust Agreement.

“Certificate of Trust” shall mean the Certificate of Trust of BXG Receivables
Note Trust 2016-A filed with the Delaware Secretary of State on December 1,
2015.

“Certificateholders” shall mean the holders of the Certificate.

“Class” shall mean, as the context may require, any of the Class A Notes or the
Class B Notes.

“Class A Notes” shall have the meaning specified in the Recitals of the Issuer
in the Indenture.

“Class B Notes” shall have the meaning specified in the Recitals of the Issuer
in the Indenture.

“Closing Date” shall mean March 17, 2016.

“Closing Date Resorts” shall mean those Opinion Resorts in respect of which the
Timeshare Property related to an Initial Timeshare Loan is located.

“Club” shall mean the Bluegreen Vacation Club Trust formed pursuant to the Club
Trust Agreement doing business as Bluegreen Vacation Club.

“Club Loans” shall mean, collectively, the Deeded Club Loans and the Aruba Club
Loans.

“Club Management Agreement” shall mean that certain Amended and Restated
Management Agreement between the Club Managing Entity and the Club Trustee,
dated as of May 18, 1994, as amended from time to time.

“Club Managing Entity” shall mean Bluegreen Resorts Management, Inc., a Delaware
corporation, in its capacity as manager of the Club and owner of the Club’s
reservation system, and its permitted successors and assigns.





-  5  -

 

--------------------------------------------------------------------------------

 

“Club Originator” shall mean Bluegreen, in its capacity as an Originator and its
permitted successors and assigns.

“Club Property” shall mean Timeshare Properties, Owner Beneficiary Rights and
Vacation Points, and with respect to the definition of Upgrade, may also mean,
as applicable, timeshare property unrelated to Timeshare Loans subject to the
Lien of the Indenture.

“Club Trust Agreement” shall mean, collectively, that certain Bluegreen Vacation
Club Trust Agreement, dated as of May 18, 1994, by and between the Developer and
the Club Trustee, as amended, restated or otherwise modified from time to time,
together with all other agreements, documents and instruments governing the
operation of the Club. 

“Club Trustee” shall mean Vacation Trust, Inc., a Florida corporation, in its
capacity as trustee under the Club Trust Agreement, and its permitted successors
and assigns.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and any successor statute.

“Collection Account” shall mean the account established and maintained by the
Indenture Trustee pursuant to Section 3.2(a) of the Indenture.

“Collection Policy” shall mean the collection policy of the initial servicer in
effect on the Closing Date attached as Exhibit O to the Indenture, as the same
may be amended from time to time in accordance with the Indenture.

“Completed Unit” shall mean a Unit at a Resort which has been fully constructed
and furnished, has received a valid permanent certificate of occupancy or its
equivalent, is ready for occupancy and is subject to a time share declaration.

“Confidential Information” shall mean information obtained by any Noteholder
including, without limitation, the Preliminary Confidential Offering Circular
dated March 4, 2016 or the Confidential Offering Circular dated March 7, 2016
related to the Notes and the Transaction Documents, that is proprietary in
nature and that was clearly marked or labeled as being confidential information
of the Issuer, the Servicer or their Affiliates,  provided that such term does
not include information that (a) was publicly known or otherwise known to the
Noteholder prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Noteholder or any Person
acting on its behalf, (c) otherwise becomes known to the Noteholder other than
through disclosure by the Issuer, the Servicer or their Affiliates or (d) any
other public disclosure authorized by the Issuer or the Servicer.

“Continued Errors” shall have the meaning specified in Section 5.4(b) of the
Indenture.

“Co-op Shares” shall mean a share certificate issued by the timeshare
cooperative association of La Cabana Resort.





-  6  -

 

--------------------------------------------------------------------------------

 

“Corporate Trust Office” shall mean the office of the Indenture Trustee located
in the State of Minnesota, which office is at the address set forth in Section
13.3 of the Indenture.

“Credit Card Timeshare Loan” shall mean a Timeshare Loan where the Obligor makes
its payments due on such Timeshare Loan with credit card payment arrangements.

“Credit Policy” shall mean the credit and underwriting policy of the Originators
in effect on the Closing Date attached as Exhibit G to the Indenture as the same
may be amended from time to time in accordance with the Indenture.

“Cumulative Net Default Level” for any Due Period shall be equal to the
aggregate Loan Balance of Timeshare Loans that became Defaulted Timeshare Loans
since the Initial Cut-Off Date and not repurchased or substituted (less (i) the
aggregate Loan Balances of Defaulted Timeshare Loans that subsequently became
current prior to such date of determination which are still subject to the lien
of the Indenture at such time and (ii) recoveries net of remarketing fees)
divided by the Aggregate Closing Date Collateral Balance, expressed as a
percentage.

“Custodial Agreement” shall mean the custodial agreement, dated as of March 17,
2016 by and among the Issuer, the Depositor, the Servicer, the Backup Servicer,
and the Indenture Trustee and the Custodian, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof providing for the custody and maintenance of the Timeshare Loan
Documents relating to the Timeshare Loans.

“Custodian” shall mean U.S. Bank National Association, a national banking
association, or its permitted successors and assigns.

“Custodian’s Certification” shall have the meaning specified in Section 2.2(a)
of the Custodial Agreement.

“Custodian Fees” shall mean for each Payment Date, the fee payable by the Issuer
to the Custodian set forth in Section 2.4 of the Custodial Agreement.

“Cut-Off Date” shall mean, with respect to (i) the Initial Timeshare Loans, the
Initial Cut-Off Date, and (ii) any Qualified Substitute Timeshare Loan or
Subsequent Timeshare Loan, the related Subsequent Cut-Off Date.

“Cut-Off Date Loan Balance” shall mean the Loan Balance of a Timeshare Loan on
its related Cut-Off Date.

“DBRS” shall mean DBRS, Inc.

“Deeded Club Loan” shall mean a timeshare loan originated by the Club Originator
and evidenced by a Mortgage Note and secured by a first Mortgage on a fractional
fee simple timeshare interest in a Unit or an undivided interest in a Resort (or
a phase thereof) associated with a Unit.





-  7  -

 

--------------------------------------------------------------------------------

 

“Default” shall mean an event which, but for the passage of time, would
constitute an Event of Default under the Indenture.

“Default Level” shall mean for any Due Period, the aggregate Loan Balance
(without regard to recoveries) of Timeshare Loans that became Defaulted
Timeshare Loans during such Due Period and not repurchased or substituted by the
last day of such Due Period (less the Loan Balances of Defaulted Timeshare Loans
that subsequently became current during such Due Period which are still subject
to the Lien of the Indenture at such time) divided by the Aggregate Loan Balance
on the first day of such Due Period, expressed as a percentage.

“Defaulted Timeshare Loan” shall mean a Timeshare Loan (other than a Force
Majeure Loan) (i) for which, the Servicer has commenced cancellation or
termination proceedings on the related Timeshare Loan after collection efforts
have failed in accordance with its credit and collection policies, (ii) for
which, all or part of a scheduled payment under the Timeshare Loan is more than
120 days delinquent from the due date, provided, that with respect to this
clause (iii), if a Timeshare Loan is not more than 120 days delinquent as of the
last day of the Due Period, it shall not be a Defaulted Timeshare Loan as of
that date, (iv) that otherwise ceases to be an Eligible Timeshare Loan, or (v)
provided that such Timeshare Loan is at least 31 days delinquent from the due
date, the Servicer has determined that such Timeshare Loan should be defaulted
in accordance with its credit and collection policies.

“Defective Timeshare Loan” shall have the meaning specified in Section 4.6 of
the Indenture.

“Deferred Interest Amount” shall mean, with respect to the Class B Notes and a
Payment Date, the sum of (i) interest accrued at the related Note Rate during
the related Interest Accrual Period on such Note Balance Write-Down Amounts and
(ii) any unpaid Deferred Interest Amounts from any prior Payment Date, together
with interest thereon at the applicable Note Rate from the date any such Note
Balance Write-Down Amount was applied, to the extent permitted by law. 

“Definitive Note” shall have the meaning specified in Section 2.2 of the
Indenture.

“Delinquency Level” shall mean for any Due Period, the sum of the Loan Balances
of Timeshare Loans (other than Defaulted Timeshare Loans or Force Majeure Loans)
that are 61 days or more delinquent on the last day of such Due Period divided
by the Aggregate Loan Balance on the first day of such Due Period, expressed as
a percentage.

“Depositor” shall mean BRFC 2016-A LLC, a Delaware limited liability company,
and its permitted successors and assigns.

“Depository” shall mean an organization registered as a “clearing agency”
pursuant to Section 17A of the Securities Exchange Act of 1934, as amended.  The
initial Depository shall be DTC.





-  8  -

 

--------------------------------------------------------------------------------

 

“Depository Agreement” shall mean the letter of representations dated as of the
Closing Date, by and among the Issuer, the Indenture Trustee and the Depository.

“Depository Participant” shall mean a securities broker or dealer, bank, trust
company, clearing corporation, other financial institution or other Person for
whom from time to time a Depository directly or indirectly effects book-entry
transfers and pledges securities deposited with the Depository.

“Determination Date” shall mean, with respect to any Payment Date, the day that
is five Business Days prior to such Payment Date.

“Developer” shall mean Bluegreen Vacations Unlimited, Inc., a Florida
corporation, and its permitted successors and assigns.

“Domestic Obligor” shall mean an Obligor who is a citizen or resident of the
United States, Puerto Rico, the U.S. Virgin Islands, Guam or any of the other
territories of the United States.

“DTC” shall mean The Depository Trust Company, and its permitted successors and
assigns.

“Due Period” shall mean with respect to any Payment Date, the period from the
16th day of the second preceding calendar month to the 15th day of the preceding
calendar month (the first Due Period being from February 16, 2016 through March
15, 2016).

“Eligible Bank Account” shall mean a segregated account, which may be an account
maintained by the Indenture Trustee, which is  maintained with a depository
institution or trust company whose long-term unsecured debt obligations are
rated at least “BBB” by S&P and whose short-term unsecured obligations are rated
at least “A-2” by S&P.

“Eligible Investments” shall mean one or more of the following:

(a) obligations of, or guaranteed as to timely payment of principal and interest
by, the United States or any agency or instrumentality thereof when such
obligations are backed by the full faith and credit of the United States;

(b) federal funds, certificates of deposit, time deposits and bankers’
acceptances, each of which shall not have an original maturity of more than 90
days, of any depository institution or trust company incorporated under the laws
of the United States or any state; provided that the long-term unsecured debt
obligations of such depository institution or trust company at the date of
acquisition thereof have been rated in one of the three highest rating
categories available from S&P; and provided, further, that the short-term
obligations of such depository institution or trust company shall be rated in
the highest rating category by S&P;



-  9  -

 

--------------------------------------------------------------------------------

 

(c) commercial paper or commercial paper funds (having original maturities of
not more than 90 days) of any corporation incorporated under the laws of the
United States or any state thereof; provided that any such commercial paper or
commercial paper funds shall be rated in the highest short-term rating category
by S&P;

(d) any no-load money market fund (including money market funds managed or
advised by the Indenture Trustee or an Affiliate thereof) rated in the highest
short-term rating category or equivalent highest long-term rating category by
S&P; provided that, Eligible Investments purchased from funds in the Eligible
Bank Accounts shall include only such obligations or securities that either may
be redeemed daily or mature no later than the Business Day next preceding the
next Payment Date; or

(e) demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by any depository institution or
trust company (including the Indenture Trustee or any Affiliate of the Indenture
Trustee, acting in its commercial capacity) incorporated under the laws of the
United States of America or any State thereof and subject to supervision and
examination by federal and/or state authorities, so long as, at the time of such
investment, the commercial paper or other short-term deposits of such depository
institution or trust company is rated at least A-1 by S&P;

and provided,  further, that (i) no instrument shall be an Eligible Investment
if such instrument evidences a right to receive only interest payments with
respect to the obligations underlying such instrument, and (ii) no Eligible
Investment may be purchased at a price in excess of par. Eligible Investments
may include those Eligible Investments with respect to which the Indenture
Trustee or an Affiliate thereof provides services.

“Eligible Owner Trustee” shall have the meaning specified in Section 10.01 of
the Trust Agreement.

“Eligible Timeshare Loan” shall mean a Timeshare Loan which meets all of the
criteria set forth in Schedule I of the Sale Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Errors” shall have the meaning specified in Section 5.4 of the Indenture.

“Event of Default” shall have the meaning specified in Section 6.1 of the
Indenture.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury Regulations promulgated thereunder or official interpretations
thereof, any agreement entered into pursuant to



-  10  -

 

--------------------------------------------------------------------------------

 

Section 1471(b)(1) of the Code, and any intergovernmental agreements entered
into in connection with any of the foregoing and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any such intergovernmental
agreement.

“FATCA Withholding Tax” shall mean any withholding or deduction made in respect
of any payment pursuant to FATCA.

“Floor Amount” shall mean the product of 0.25% and the Aggregate Closing Date
Collateral Balance.

“Force Majeure Delay” shall mean with respect to the Servicer, any cause or
event which is beyond the control and not due to the negligence of the Servicer,
which delays, prevents or prohibits such Person’s delivery of the reports
required to be delivered or the performance of any other duty or obligation  of
the Servicer under the Indenture, as the case may be, including, without
limitation, computer, electrical and mechanical failures, acts of God or the
elements and fire; provided, that no such cause or event shall be deemed to be a
Force Majeure Delay unless the Servicer shall have given the Indenture Trustee
written notice thereof as soon as practicable after the beginning of such delay.

“Force Majeure Loan” shall mean a Timeshare Loan for which a natural disaster or
act of terror has had a direct impact on the ability of the related Obligor to
make payments due to disruption of employment or to place of residence, as
determined by the Servicer in accordance with the Servicing Standard and for
which the Servicer has determined, in accordance with the Servicing Standard, to
defer loan payments for a specified grace period (which grace period shall not
exceed two months).  A Timeshare Loan shall cease to be a Force Majeure Loan at
the end of the grace period granted by the Servicer, in accordance with the
Servicing Standard.

“Force Majeure Loan Reserve Account” shall be the account established and
maintained by the Indenture Trustee pursuant to Section 3.2(e) of the Indenture.

“Force Majeure Required Reserve Amount” shall mean an amount, if any, by which
(i) the aggregate outstanding Loan Balances for all Force Majeure Loans and Post
Grace Period  Force Majeure Loans (that have not become Defaulted Timeshare
Loans) exceeds (ii) 2.50% of the Aggregate Loan Balance.

“Foreclosure Property” shall have the meaning specified in Section 5.3(a)(xiii)
of the Indenture.

“Foreign Obligor” shall mean an Obligor who is not a Domestic Obligor.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America.

“General Reserve Account” shall mean the account maintained by the Indenture
Trustee pursuant to Section 3.2(b) of the Indenture.





-  11  -

 

--------------------------------------------------------------------------------

 

“General Reserve Account Initial Deposit” shall mean an amount equal to 1.00% of
the Aggregate Closing Date Collateral Balance.

“General Reserve Account Required Balance” shall equal, for each Payment Date,
the greater of (i) the Target Amount and (ii) the Floor Amount; provided,
however, that in no event shall the General Reserve Account Required Balance
equal an amount greater than the Aggregate Outstanding Note Balance as of such
Payment Date regardless of what the Target Amount or the General Reserve Account
Required Balance would otherwise be.

“Global Note” shall have the meaning specified in Section 2.2 of the Indenture.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Grant” shall mean to grant, bargain, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of set-off against,
deposit, set over and confirm.

“Highest Lawful Rate” shall have the meaning specified in Section 3 of the Sale
Agreement.

“Indenture” shall mean the indenture, dated as of March 17, 2016, by and among
the Issuer, the Club Trustee, the Servicer, the Backup Servicer, the Indenture
Trustee, the Paying Agent and the Custodian, as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

“Indenture Trustee” shall mean U.S. Bank National Association, a national
banking association, not in its individual capacity but solely as Indenture
Trustee under the Indenture, and any successor as set forth in Section 7.9 of
the Indenture.

“Indenture Trustee Fee” shall mean for each Payment Date, the sum of (A) $875.00
and (B) until the Indenture Trustee shall become the successor Servicer, the
greater of (i) the product of one-twelfth of 0.021% and the Aggregate Loan
Balance as of the first day of the related Due Period and (ii) $1,500.00.

“Initial Cut-Off Date” shall mean the close of business on February 15, 2016.

“Initial Note Balance” shall mean with respect to the Class A Notes and the
Class B Notes, $95,700,000 and $34,800,000, respectively.

“Initial Payment Date” shall mean the Payment Date occurring in April 2016.

“Initial Purchasers” shall mean BB&T Capital Markets, a division of BB&T
Securities, LLC and  Barclays Capital Inc.





-  12  -

 

--------------------------------------------------------------------------------

 

“Initial Timeshare Loans” shall mean the timeshare loans listed on the Schedule
of Timeshare Loans purchased by the Issuer and pledged to the Indenture Trustee
on the Closing Date.

“Institutional Accredited Investor” shall mean an “accredited investor” as
defined in Rule 501(a)(1), (2), (3) or (7) of the Securities Act.

“Intended Tax Characterization” shall have the meaning specified in Section
4.4(b) of the Indenture.

“Interest Accrual Period” shall mean for each Class of Notes with respect to any
Payment Date,  the period from the 2nd day of the preceding calendar month to
the 1st day of the related calendar month, except that the initial Interest
Accrual Period shall be the period from and including the Closing Date through
but not including the initial Payment Date.

“Interest Distribution Amount” shall equal, for a Class of Notes and on any
Payment Date, the sum of (i) interest accrued during the related Interest
Accrual Period at the related Note Rate on the Outstanding Note Balance of such
Class of Notes immediately prior to such Payment Date (or, in the case of the
Class B Notes, if any Note Balance Write-Down Amounts have been applied to such
Class of Notes, the Adjusted Note Balance of such Class of Notes) and (ii) the
amount of unpaid Interest Distribution Amounts from prior Payment Dates for such
Class of Notes, plus, to the extent permitted by applicable law, interest on
such unpaid amount at the related Note Rate.  The Interest Distribution Amount
shall be calculated on the basis of a 360-day year consisting of twelve 30-day
months.

“Introductory Loan” shall mean a loan originated in connection with an
Introductory Product.

“Introductory Product” shall mean certain introductory products with FICO®
scores and finance terms that are intended to be held in Bluegreen’s portfolio.

“Issuer” shall mean BXG Receivables Note Trust 2016-A, a statutory trust formed
under the laws of the State of Delaware pursuant to the Trust Agreement.

“Issuer Order” shall mean a written order or request delivered to the Indenture
Trustee and signed in the name of the Issuer by an Authorized Officer of the
Issuer or Administrator.

“Knowledge” shall mean (a) as to any natural Person, the actual awareness of the
fact, event or circumstance at issue or receipt of notification by proper
delivery of such fact, event or circumstance and (b) as to any Person that is
not a natural Person, the actual awareness of the fact, event or circumstance at
issue by a Responsible Officer of such Person or receipt, by a Responsible
Officer of such Person, of notification by proper delivery of such fact, event
or circumstance.

“La Cabana Resort” shall mean the Resort located in Aruba known as the La Cabana
Beach and Racquet Club.





-  13  -

 

--------------------------------------------------------------------------------

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for security,
security interest, claim, participation, encumbrance, levy, lien or charge.

“Liquidation” shall mean, with respect to any Timeshare Loan, the sale or
compulsory disposition of a Foreclosure Property, following foreclosure,
termination or other enforcement action or the taking of a deed-in-lieu of
foreclosure, to a Person other than the Servicer or an Affiliate thereof.

“Liquidation Expenses” shall mean, with respect to the Foreclosure Property
related to a Defaulted Timeshare Loan, as of any date of determination, any
reasonable out-of-pocket expenses (exclusive of overhead expenses) incurred by
the Servicer or the Remarketing Agent in connection with the performance of its
obligations under Section 5.3(a)(xiii) of the Indenture or the Remarketing
Agreement, as applicable, including, but not limited to, (i) any foreclosure,
deed-in-lieu of foreclosure or termination and other repossession expenses
incurred with respect to such Foreclosure Property, (ii) commissions and
marketing and sales expenses incurred by the Servicer or the Remarketing Agent
with respect to the remarketing of the related Foreclosure Property (including
the Remarketing Fee), and (iii) any other fees and expenses reasonably applied
or allocated in the ordinary course of business with respect to the Liquidation
of a Foreclosure Property (including any assessed and unpaid Association fees
and real estate taxes).

“Liquidation Proceeds” shall mean, with respect to the Liquidation of any
Foreclosure Property related to a Defaulted Timeshare Loan, the amounts actually
received by the Servicer or the Remarketing Agent in connection with such
Liquidation.

“Loan Balance” shall mean, for any date of determination, with respect to a
Timeshare Loan, the outstanding principal balance due under or in respect of
such Timeshare Loan (including a Defaulted Timeshare Loan).

“Lockbox Account” shall mean the deposit account maintained at the Lockbox Bank
pursuant to the Lockbox Agreement, which shall be a non-interest bearing
account.

“Lockbox Agreement” shall mean the deposit account control agreement, dated as
of March 17, 2016, by and among the Issuer, the Indenture Trustee and the
Lockbox Bank.

“Lockbox Bank” shall mean Bank of America, N.A., and its permitted successors
and assigns.

“Lockbox Fee” shall mean on each Payment Date, the fee payable by the Issuer to
the Lockbox Bank in accordance with the Lockbox Agreement.





-  14  -

 

--------------------------------------------------------------------------------

 

“Lockout Default Level” shall mean the level specified below for the related Due
Period listed below:

Due Period

Lockout Default Level

 1 – 6

0.45% 

 7 – 18

0.60% 

19 and thereafter

0.75% 

 

 

 “Lockout Event” shall occur on a Determination Date if (i) the average of the
Default Levels for the last three Due Periods exceeds the related Lockout
Default Level and shall continue until the Default Level is equal to or less
than the related Lockout Default Level for five consecutive Due Periods, (ii)
the Recovery Ratio is less than 25.00% or (iii) the Cumulative Net Default Level
as of the last day of any Due Period specified below exceeds the corresponding
level specified below and shall continue until the Cumulative Net Default Level
is equal to or less than the level specified below for five consecutive Due
Periods:

 

 

Due Period

Cumulative Net Default Level

1 – 6

2.250% 

7 – 12

4.000% 

13 – 24

6.750% 

25 – 36

9.375% 

37 – 47

14.400% 

48 and thereafter

18.000% 

 

 

 

“Lost Note Affidavit” shall mean the affidavit to be executed in connection with
any delivery of a Mortgage Note or, with respect to Aruba Club Loans, an Owner
Beneficiary Agreement, in lieu of the original, in the form of Exhibit D
attached to each of the Transfer Agreement, the Bluegreen Purchase Agreement and
the Sale Agreement.

“Misdirected Deposits” shall mean such payments that have been deposited into
the Collection Account in error.

“Monthly Servicer Report” shall have the meaning specified in Section 5.5 of the
Indenture.

“Mortgage” shall mean, with respect to a Deeded Club Loan, any purchase money
mortgage, deed of trust, purchase money deed of trust, deed to secure debt, or
mortgage deed creating a first lien on a Timeshare Property to secure debt
granted by the Club Trustee on behalf of an Obligor to the Club Originator with
respect to the purchase of such Timeshare Property and/or the contribution of
the same to the Club and otherwise encumbering the related Timeshare Property to
secure payments or other obligations under such Timeshare Loan.

“Mortgage Note” shall mean, with respect to a Deeded Club Loan, the original,
executed promissory note evidencing the indebtedness of an Obligor under a
Deeded Club Loan,



-  15  -

 

--------------------------------------------------------------------------------

 

together with any rider, addendum or amendment thereto, or any renewal,
substitution or replacement of such note.

“Net Liquidation Proceeds” shall mean with respect to a Liquidation, the
positive difference between Liquidation Proceeds and Liquidation Expenses.

“Non-Opinion Resort” shall mean a Resort that is not an Opinion Resort.

“Note Balance Write-Down Amount” shall mean with respect to any Payment Date, an
amount equal to the excess, if any, of the Aggregate Outstanding Note Balance
after taking account all distributions of principal on such Payment Date over
the sum of (i) the Aggregate Loan Balance as of the end of the Due Period
related to such Payment Date and (ii) amounts on deposit in the General Reserve
Account and the Prefunding Account.   The Note Balance Write-Down Amount shall
only be applied to the Outstanding Note Balance of the Class B Notes.

“Note Owner” shall mean, with respect to a Book-Entry Note, the Person who is
the beneficial owner of such Book-Entry Note, as reflected on the books of the
Depository or on the books of a Person maintaining an account with such
Depository (directly or as an indirect participant, in accordance with the rules
of such Depository).

“Note Purchase Agreement” shall mean that certain note purchase agreement dated
March 7, 2016, by and among the Initial Purchasers, Bluegreen, the Depositor and
the Issuer.

“Note Rate” shall mean with respect to the Class A Notes and the Class B Notes,
3.17% and 3.86%, respectively.

“Note Register” shall have the meaning specified in Section 2.4(a) of the
Indenture.

“Note Registrar” shall have the meaning specified in Section 2.4(a) of the
Indenture.

“Noteholder” shall mean any holder of a Note of any Class.

“Noteholder FATCA Information” shall mean information sufficient to eliminate
the imposition of, or determine the amount of, FATCA Withholding Tax.

“Noteholder Tax Identification Information” shall mean properly completed and
signed tax certifications (generally, in the case of U.S. federal income tax,
IRS Form W-9 (or applicable successor form) in the case of a person that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code or
the appropriate IRS Form W-8 or other applicable form (or applicable successor
forms) in the case of a person that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code).

“Notes” shall mean collectively, the Class A Notes and the Class B Notes.





-  16  -

 

--------------------------------------------------------------------------------

 

“Obligor” shall mean the related obligor under a Timeshare Loan.

“Offering Circular” shall mean that certain Confidential Offering Circular,
dated March 7, 2016 related to the Notes and the Transaction Documents.

“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer of the applicable party.

“Opinion of Counsel” shall mean a written opinion of counsel, in each case
acceptable to the addressees thereof.

“Opinion Resorts” shall mean a Resort even if Bluegreen no longer owns
substantial vacation ownership interests in the Resort and includes the
following resorts:  The Club at Big Bear Village, The Innsbruck, Casa del Mar
Beach Resort, Daytona SeaBreeze™, The Fountains, Lake Eve Resort, Grande Villas
at World Golf Village™, The Hammocks at MarathonTM, Orlando’s Sunshine Resort™ I
& II, Solara Surfside™, The Hotel Blake, Mountain Run at BoyneTM, The Falls
VillageTM, Atlantic Palace, BG Club 36™ Resort, The Suites at Hershey, Carolina
Grande™, Harbour LightsTM, SeaGlass TowerTM, The Lodge Alley Inn™, Shore Crest
Vacation VillasTM, Laurel CrestTM, MountainLoftTM, Shenandoah CrossingTM,
Bluegreen Wilderness Traveler at ShenandoahTM, BG Patrick Henry Square™,
Christmas Mountain VillageTM, Bluegreen Odyssey Dells™ and La Cabana Beach and
Racquet Club.

“Optional Purchase Limit” shall mean, on any date, an amount equal to (x) 15% of
the Aggregate Closing Date Collateral Balance, less (y) the aggregate Loan
Balances (as of the related purchase dates or release dates, as applicable) of
all Defaulted Timeshare Loans (i) previously purchased by the Club Originator
pursuant to the Sale Agreement, the Transfer Agreement or the Bluegreen Purchase
Agreement or (ii) previously released pursuant to Section 4.7(c) of the
Indenture.

“Optional Redemption Date” shall mean the first date in which the Aggregate
Outstanding Note Balance is less than or equal to 10% of the Aggregate Initial
Note Balance.

“Optional Substitution Limit” shall mean, on any date, an amount equal to (x)
20% of the Aggregate Closing Date Collateral Balance less (y) the aggregate Loan
Balances (as of the related Transfer Dates) of all Defaulted Timeshare Loans
previously substituted by the Club Originator pursuant to the Sale Agreement,
the Transfer Agreement or the Bluegreen Purchase Agreement. 

“Original Club Loan” shall mean a Timeshare Loan for which the related Obligor
has elected to effect and the Club Originator has agreed to effect an Upgrade.

“Originator” shall mean either the Club Originator or the Aruba Originator.

“Outstanding” shall mean, with respect to the Notes, as of any date of
determination, all Notes theretofore authenticated and delivered under the
Indenture except:



-  17  -

 

--------------------------------------------------------------------------------

 

(a) Notes theretofore canceled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation;

(b) Notes or portions thereof for whose payment money in the necessary amount
has been theretofore irrevocably deposited with the Indenture Trustee in trust
for the holders of such Notes; and

(c) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a Person
in whose hands the Note is a valid obligation; provided, however, that in
determining whether the holders of the requisite percentage of the Outstanding
Note Balance of the Notes have given any request, demand, authorization,
direction, notice, consent, or waiver under the Indenture, Notes owned by the
Issuer or any Affiliate of the Issuer shall be disregarded and deemed not to be
Outstanding, except that, in determining whether the Indenture Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent, or waiver, only Notes that a Responsible Officer of the
Indenture Trustee actually has notice are so owned shall be so disregarded.

“Outstanding Note Balance” shall mean as of any date of determination and Class
of Notes, the Initial Note Balance of such Class of Notes less the sum of
principal payments actually distributed to the Noteholders of such Class of
Notes as of such date; provided, however, to the extent that for purposes of
consents, approvals, voting or other similar act of the Noteholders under any of
the Transaction Documents, “Outstanding Note Balance” shall exclude Notes which
are held by Bluegreen or any Affiliate thereof.

“Owner Beneficiary” shall have the meaning specified in the Club Trust
Agreement.

“Owner Beneficiary Agreement” shall mean the purchase agreement entered into by
each Obligor and the Developer with respect to the Club Loans.

“Owner Beneficiary Rights” shall have the meaning specified in the Club Trust
Agreement.

“Owner Trustee” shall mean Wilmington Trust Company, a Delaware banking
corporation, or any successor thereof, acting not in its individual capacity but
solely as owner trustee under the Trust Agreement.

“Owner Trustee Corporate Trust Office” shall mean 1100 North Market Street,
Wilmington, Delaware 19890-0001.

“Owner Trustee Fee” shall mean an annual fee equal to (a) prior to the Owner
Trustee becoming successor Administrator, $6,000.00 and (b) upon the Owner
Trustee becoming successor Administrator, $5,000.00, which fee shall be due and
payable on the first Payment Date of each year during the term hereof occurring
after the Issuer’s receipt of an invoice therefor. 





-  18  -

 

--------------------------------------------------------------------------------

 

“Paying Agent” shall mean any Person authorized under the Indenture to make the
distributions required under Sections 3.4 of the Indenture, which such Person
initially shall be the Indenture Trustee.

“Payment Date” shall mean the 2nd day of each month, or, if such date is not a
Business Day, then the next succeeding Business Day, commencing on the Initial
Payment Date.

“Payment Default Event” shall have occurred if (i) each Class of Notes shall
become due and payable pursuant to Section 6.2(a) of the Indenture or (ii) each
Class of Notes shall otherwise become due and payable following an Event of
Default under the Indenture and the Indenture Trustee has, in its good faith
judgment, determined that the value of the assets comprising the Trust Estate is
less than the Aggregate Outstanding Note Balance.

“Percentage Interest” for a Class of Notes on each Payment Date shall mean the
then Outstanding Note Balance of such Class of Notes divided by the sum of the
then Aggregate Loan Balance and the then Prefunding Loan Balance (each
calculated as of the close of business on the day immediately prior to the
related Due Period), expressed as a percentage (which initially, for the Class A
Notes and the Class B Notes shall be approximately 66.0% and 24.0%,
respectively).

“Permitted Liens” shall mean  (a) with respect to Timeshare Loans in the Trust
Estate, (i) Liens for state, municipal or other local taxes if such taxes shall
not at the time be due and payable or such exceptions as may be set forth in any
related lender’s title insurance policy or in any related lender’s title
insurance commitment as of the Closing Date or a Transfer Date, as applicable,
(ii) Liens in favor of the Depositor and the Issuer created pursuant to the
Transaction Documents, and (iii) Liens in favor of the Trust and the Indenture
Trustee created pursuant to the Indenture; (b) with respect to the related
Timeshare Property, (i) materialmen’s, warehousemen’s, mechanic’s and other
Liens arising by operation of law in the ordinary course of business for sums
not due, (ii) Liens for state, municipal or other local taxes if such taxes
shall not at the time be due and payable, and (iii) the Obligor’s interest in
the Timeshare Property under the Timeshare Loan whether pursuant to the Club
Trust Agreement or otherwise; and (c) with respect to Timeshare Loans and
Related Security in the Trust Estate, any and all rights of the Beneficiaries
referred to in the Club Trust Agreement under such Club Trust Agreement.

“Person” shall mean an individual, general partnership, limited partnership,
limited liability partnership, corporation, business trust, joint stock company,
limited liability company, trust, unincorporated association, joint venture,
Governmental Authority, or other entity of whatever nature.

“Post Grace Period Force Majeure Loan” shall mean a Timeshare Loan that, as a
result of the end of the grace period granted by the Servicer, ceased to be a
Force Majeure Loan, but for which the related Obligor has not yet made two
consecutive current payments.  Upon the related Obligor making two consecutive
current payments, such Post Grace Period Force Majeure Loan shall cease to be a
Post Grace Period Force Majeure Loan.





-  19  -

 

--------------------------------------------------------------------------------

 

“Predecessor Servicer Work Product” shall have the meaning specified in Section
5.4(b) of the Indenture.

“Prefunding Account” shall be the account maintained by the Indenture Trustee
pursuant to Section 3.2(c) of the Indenture.

“Prefunding Account Initial Deposit” shall equal $20,446,827.86.

“Prefunding Loan Balance” shall mean the excess of the maximum aggregate Cut-Off
Date Loan Balances of Subsequent Timeshare Loans that may be purchased during
the Prefunding Period over the aggregate Cut-Off Date Loan Balances of
Subsequent Timeshare Loans that have been purchased during the Prefunding
Period.

“Prefunding Period” shall mean the period commencing on the Closing Date and
ending on the Prefunding Termination Date.

“Prefunding Termination Date” shall mean the Determination Date immediately
following the earliest of (i) 120 days after the Closing Date, (ii) the date on
which the amount on deposit in the Prefunding Account is less than $10,000 and
(iii) the date on which an Event of Default occurs.

“Principal Advance Rate Percentage” shall mean the lesser of (i) 90.0% and (ii)
a fraction, expressed as a percentage, the numerator of which is the excess of
(A) the sum of the Aggregate Loan Balance and the Prefunding Loan Balance, each
as of the last day of the related Due Period over (B) the product of 1% and the
Aggregate Closing Date Collateral Balance, and the denominator of which is the
sum of the Aggregate Loan Balance and the Prefunding Loan Balance, each as of
the last day of the related Due Period.

“Principal Advance Reduction Amount” shall mean for any Payment Date, the amount
by which the Aggregate Outstanding Note Balance (determined after giving effect
to the payments of the Principal Distribution Amounts on such Payment Date)
exceeds the product of (i) the Principal Advance Rate Percentage and (ii) the
sum of the Aggregate Loan Balance and the Prefunding Loan Balance, each as of
the last day of the related Due Period.

“Principal Distribution Amount” shall equal for any Payment Date and Class of
Notes, the sum of the following, without duplication, with respect to any
Timeshare Loan:

(i)



the product of (a) such Class’ Percentage Interest and (b) the amount of
principal collected in respect of each Timeshare Loan during the related Due
Period (including, but not limited to, principal in respect of scheduled
payments, partial prepayments, prepayments in full, liquidations, Substitution
Shortfall Amounts and Repurchase Prices, if any, but excluding principal
received in respect of Timeshare Loans that became Defaulted Timeshare Loans
during prior Due Periods that have not been released from the Lien of the
Indenture) or, if the Cut-Off Date for a Qualified Substitute Timeshare Loan
shall have occurred during the



-  20  -

 

--------------------------------------------------------------------------------

 

related Due Period, the amount of principal collected in respect of such
Qualified Substitute Timeshare Loan after such Cut-Off Date;

(ii)



the product of (a) such Class’ Percentage Interest and (b) the aggregate Loan
Balance of all Timeshare Loans which became Defaulted Timeshare Loans during the
related Due Period less the sum of (x) the aggregate Loan Balance of all
Qualified Substitute Timeshare Loans which were conveyed to the Trust Estate in
respect of Defaulted Timeshare Loans during the related Due Period, (y) the
principal portion of Repurchase Prices paid in respect of Defaulted Timeshare
Loans during the related Due Period, and (z) the principal portion of
Liquidation Proceeds received during the related Due Period;

(iii)



on the first Payment Date after the Prefunding Termination Date, the product of
(a)(1) such Class’ Percentage Interest divided by (2) 90.0 % and (b) the amount
deposited into the Collection Account from the Prefunding Account pursuant to
Section 3.2(c) of the Indenture, if any; and

(iv)



any unpaid Principal Distribution Amounts for such Class from prior Payment
Dates.

“Qualified Institutional Buyer” shall have the meaning specified in Rule 144A.

“Qualified Substitute Timeshare Loan” shall mean a timeshare loan (i) that, when
aggregated with other Qualified Substitute Timeshare Loans being substituted on
such Transfer Date, has a Loan Balance, after application of all payments of
principal due during or prior to the month of substitution, not in excess of the
Loan Balance of the Timeshare Loan being substituted on the related Transfer
Date, (ii) that complies, as of the related Transfer Date, with each of the
representations and warranties contained in the Transfer Agreement and the
Bluegreen Purchase Agreement, including that such Qualified Substitute Timeshare
Loan is an Eligible Timeshare Loan; provided that there will be no seasoning
requirement if a Qualified Substitute Timeshare Loan is an Upgrade Club Loan
replacing an Original Club Loan with the same Obligor, (iii) that shall not
cause the weighted average coupon rate of the Timeshare Loans to be less than
14.5% after such substitution, (iv) that shall not cause the weighted average
months of age on the Timeshare Loans to be less than 14 months after such
substitution, (v) that shall not cause the weighted average remaining term to
maturity of the Timeshare Loans to be equal to or greater than 107 months, (vi)
that does not have a stated maturity later than July 2029 and (vii) that has a
FICO® score and, when aggregated with other Qualified Substitute Timeshare Loans
being substituted on such Transfer Date, has a weighted average FICO® score of
at least 705.

“Rating Agency” shall mean each of S&P and DBRS.

“Receivables” shall mean the payments required to be made pursuant to a
Timeshare Loan.





-  21  -

 

--------------------------------------------------------------------------------

 

“Record Date” shall mean, with respect to any Payment Date (i) for Global Notes,
the close of business on the Business Day immediately preceding such Payment
Date and (ii) for Definitive Notes, the close of business on the last Business
Day of the month preceding the month in which such Payment Date occurs.

“Recovery Ratio” shall mean, for any Determination Date, (i) if any Timeshare
Loans became Defaulted Timeshare Loans during the three immediately preceding
Due Periods (or if fewer than three Due Periods have elapsed, the actual number
of Due Periods which have elapsed), the percentage equivalent of a fraction (a)
the numerator of which is equal to the sum of (x) the aggregate Loan Balance of
all Timeshare Loans that became Defaulted Timeshare Loans during the three
immediately preceding Due Periods (or if fewer than three Due Periods have
elapsed, the actual number of Due Periods which have elapsed) that were
substituted for or repurchased by the Club Originator prior to such
Determination Date (with the Loan Balance of each Defaulted Timeshare Loan
determined as of the day immediately preceding the date on which such Timeshare
Loan became a Defaulted Timeshare Loan) and (y) all net liquidation proceeds
received during the three immediately preceding Due Periods (or if fewer than
three Due Periods have elapsed, the actual number of Due Periods which have
elapsed) in respect of Defaulted Timeshare Loans that were not substituted or
repurchased by the Club Originator prior to such Determination Date and (b) the
denominator of which is the aggregate Loan Balance of all Timeshare Loans that
became Defaulted Timeshare Loans during the three immediately preceding Due
Periods (or if fewer than three Due Periods have elapsed, the actual number of
Due Periods which have elapsed); and (ii) if no Timeshare Loans became Defaulted
Timeshare Loans during the three immediately preceding Due Periods (or if fewer
than three Due Periods have elapsed, the actual number of Due Periods which have
elapsed), 100%.

“Redemption Date” shall mean with respect to the redemption of the Notes on or
after the Optional Redemption Date, the date fixed pursuant to Section 10.1 of
the Indenture.

“Redemption Price” shall mean, with respect to each Class of Notes, the sum of
the Outstanding Note Balance of such Class of Notes, together with interest
accrued and unpaid thereon at the applicable Note Rate up to and including the
Redemption Date.

“Regulation S” shall have the meaning specified in the Securities Act.

“Regulation S Global Note” shall have the meaning specified in Section 2.2 of
the Indenture.

“Related Security” shall mean with respect to any Timeshare Loan, (i) all of the
Issuer’s interest in the Timeshare Property arising under or in connection with
the related Mortgage, if any, Owner Beneficiary Rights, Vacation Points and the
related Timeshare Loan Files, (ii) all other security interests or liens and
property subject thereto from time to time purporting to secure payment of such
Timeshare Loan, together with any Mortgages, signed by the Club Trustee on
behalf of an Obligor describing any collateral securing such Timeshare Loan,
(iii) all guarantees, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Timeshare
Loan, (iv) any assignments



-  22  -

 

--------------------------------------------------------------------------------

 

of Mortgages and any financing statements, and (v) all other security and books,
records and computer tapes relating to the foregoing.

“Remarketing Agent” shall mean Bluegreen.

“Remarketing Agreement” shall mean that certain remarketing agreement, dated as
of March 17, 2016, by and among, the Servicer, the Issuer, the Remarketing Agent
and the Indenture Trustee, as the same may be amended, modified, or supplemented
from time to time in accordance with the terms thereof.

“Repurchase Price” shall mean with respect to any Timeshare Loan to be
repurchased by the Club Originator pursuant to the Transfer Agreement, the
Bluegreen Purchase Agreement or the Sale Agreement, an amount equal to the Loan
Balance of such Timeshare Loan as of the date of such purchase or repurchase,
together with all accrued and unpaid interest on such Timeshare Loan at the
related Timeshare Loan Rate to, but not including, the due date for such
interest in the then current Due Period.

“Request for Release” shall be a request for release of Timeshare Loan Documents
in the form required by the Custodial Agreement.

“Required Payments” shall mean each of the items described in (i) through (xii)
of Section 3.4 of the Indenture.

“Reservation System” shall mean the reservation system utilized by the Club and
owned by the Club Managing Entity or the services contracted by the Club
Managing Entity with a third party.

“Residual Interest Certificate” shall mean the certificate issued under the
Trust Agreement, which represents the economic residual interest of the Trust
formed thereunder.

“Residual Interest Owner” shall mean the owner of the Residual Interest
Certificate issued by the Issuer pursuant to the Trust Agreement, which shall
initially be the Depositor.

“Resort” shall mean, as the context shall require, the resort at which the
Timeshare Property related to a Timeshare Loan is located.

“Resort Interests” shall have the meaning specified in the Club Trust Agreement.

“Responsible Officer” shall mean (a) when used with respect to the Owner Trustee
or the Indenture Trustee, any officer assigned to the Owner Trustee Corporate
Trust Office or the Corporate Trust Office, respectively, and having direct
responsibility for the administration of the Trust Agreement or the Indenture,
as applicable, including any Managing Director, Senior Vice President, Vice
President, Assistant Vice President, Secretary, Assistant Secretary, Assistant
Treasurer, any trust officer or any other officer such Person customarily
performing functions similar to those performed by any of the above designated
officers, and also, with respect to a particular matter, any other officer to
whom such matter is referred



-  23  -

 

--------------------------------------------------------------------------------

 

because of such officer’s knowledge of and familiarity with the particular
subject; (b) when used with respect to the Servicer, the Chief Financial
Officer, a Senior Vice President, a Vice President, an Assistant Vice President,
the Chief Accounting Officer or the Secretary of the Servicer; and (c) with
respect to any other Person, the chairman of the board, chief financial officer,
the president, a vice president, the treasurer, an assistant treasurer, the
secretary, an assistant secretary, the controller, general partner, trustee or
the manager of such Person.

“Restricted Period” shall mean the 40-day period prescribed by Regulation S
commencing on the later of (i) the date upon which the Notes are first offered
to persons other than the Initial Purchasers and any other distributor (as such
term in defined in Regulation S) of the Notes and (ii) the Closing Date.

“Rule 144A” shall have the meaning specified in the Note Purchase Agreement.

“Rule 144A Global Note” shall have the meaning specified in Section 2.2 of the
Indenture.

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business or its successor.

“Sale Agreement” shall mean that certain sale agreement, dated as of March 17,
2016, between the Depositor and the Issuer pursuant to which the Depositor sells
the Initial Timeshare Loans on the Closing Date, and the Subsequent Timeshare
Loans during the Prefunding Period, to the Issuer.

“Schedule of Timeshare Loans” shall mean the list of Timeshare Loans delivered
pursuant to the Sale Agreement, as amended from time to time to reflect
repurchases, substitutions, Subsequent Timeshare Loans and Qualified Substitute
Timeshare Loans conveyed pursuant to the terms of the Indenture, which list
shall set forth the information with respect to each Timeshare Loan as of the
related Cut-Off Date, as applicable, in numbered columns.

If the Schedule of Timeshare Loans is provided in electronic format, it shall be
substantially in the form of Exhibit E to the Custodial Agreement (which, in any
event, shall contain all the information specified above).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller” shall mean with respect to (i) the Transfer Agreement, BXG Timeshare I,
(ii) the Bluegreen Purchase Agreement, Bluegreen and (iii) the Sale Agreement,
the Depositor.

“Sequential Pay Event” shall mean either a Payment Default Event or a Trust
Estate Liquidation Event.

“Servicer” shall mean Bluegreen in its capacity as servicer under the Indenture,
the Backup Servicing Agreement, the Remarketing Agreement and the Custodial
Agreement, and its permitted successors and assigns.





-  24  -

 

--------------------------------------------------------------------------------

 

“Servicer Event of Default” shall have the meaning specified in Section 5.4 of
the Indenture.

“Servicing Fee” shall mean for any Payment Date, the product of (i)(A) if
Bluegreen or an affiliate thereof is the Servicer, one-twelfth of 1.500% and (B)
if the Indenture Trustee is the successor Servicer, one-twelfth of 1.575%, and
(ii) the aggregate Loan Balance of all Timeshare Loans owned by the Issuer as of
the first day of the related Due Period; provided that if the Indenture Trustee
is the successor Servicer, it shall, after payment of the Backup Servicing Fee,
be entitled to a minimum monthly payment of $5,500.00.

“Servicing Officer” shall mean those officers of the Servicer involved in, or
responsible for, the administration and servicing of the Timeshare Loans, as
identified on the list of Servicing Officers furnished by the Servicer to the
Indenture Trustee and the Noteholders from time to time.

“Servicing Standard” shall mean, with respect to the Servicer and the Backup
Servicer a servicing standard which complies with applicable law, the terms of
the Transaction Documents, the terms of the respective Timeshare Loans and, to
the extent consistent with the foregoing, in accordance with the customary
standard of prudent servicers of loans secured by timeshare interests similar to
the Timeshare Properties, but in no event lower than the standards employed by
it when servicing loans for its own account or other third parties, but, in any
case, without regard for (i) any relationship that it or any of its Affiliates
may have with the related Obligor, and (ii) its right to receive compensation
for its services under the Indenture or with respect to any particular
transaction.

“Servicer Termination Costs” shall mean any extraordinary out-of-pocket expenses
incurred by the Indenture Trustee associated with the transfer of servicing.

“Similar Law” shall mean the prohibited transaction rules under ERISA or section
4975 of the Code or any substantially similar provision of federal, state or
local law.

“Stated Maturity” shall mean the Payment Date occurring in July 2031.

“Statutory Trust Statute” shall mean the Delaware Statutory Trust Act, Chapter
38 of Title 12 of the Delaware Code, 12 Del. C. § 3801, et seq., as the same may
be amended from time to time.

“Subsequent Cut-Off Date” shall mean with respect to any Transfer Date, (i) the
close of business on the last day of the Due Period immediately preceding such
Transfer Date or (ii) such other date prior to the Transfer Date as designated
by the Servicer.

“Subsequent Timeshare Loans” shall mean the timeshare loans meeting the criteria
specified in Section 4.3 of the Indenture, sold by the Depositor, purchased by
the Issuer and pledged to the Indenture Trustee on a Transfer Date during the
Prefunding Period.

“Subsequent Transfer Notice” shall have the meaning specified in Section 4.2(a)
of the Indenture.





-  25  -

 

--------------------------------------------------------------------------------

 

“Substitution Shortfall Amount” shall mean with respect to any Transfer Date, an
amount equal to the excess of the aggregate Loan Balances of the substituted
Timeshare Loans over the aggregate Loan Balances of the Qualified Substitute
Timeshare Loans.

“Target Amount” shall mean, for any Payment Date, an amount equal to the product
of (i) the Target Amount Percentage and (ii) the sum of the Aggregate Loan
Balance and the Prefunding Loan Balance, each as of the last day of the related
Due Period.

“Target Amount Percentage” shall mean (i) prior to the occurrence and
continuance of a Lockout Event, 1.00%, (ii) during the continuance of a Lockout
Event, 5.00%, and (iii) if a Lockout Event has occurred, but is no longer
continuing, (A) 4.00% for the first Payment Date thereafter, (B) 3.00% for the
second Payment Date thereafter, (C) 2.00% for the third Payment Date thereafter
and (D) 1.00% thereafter.

“Temporary Regulation S Global Note” shall have the meaning set forth in Section
2.2 of the Indenture.

“Timeshare Declaration”  shall mean the declaration or other document recorded
in the real estate records of the applicable municipality or government office
where a Resort is located for the purpose of creating and governing the rights
of owners of Timeshare Properties related thereto, as it may be in effect from
time to time.

“Timeshare Loan” shall mean an Initial Timeshare Loan, a Subsequent Timeshare
Loan or a Qualified Substitute Timeshare Loan, subject to the Lien of the
Indenture.  As used in the Transaction Documents, the term “Timeshare Loan”
shall include the related Mortgage Note, Mortgage, if any, the Owner Beneficiary
Agreement and other Related Security contained in the related Timeshare Loan
Documents.

“Timeshare Loan Acquisition Price” shall mean on any date of determination, with
respect to any Timeshare Loan, an amount equal to the fair market value of such
Timeshare Loan as determined by BXG Timeshare I under the Transfer Agreement, by
Bluegreen under the Bluegreen Purchase Agreement and by the Depositor under the
Sale Agreement, as applicable.

“Timeshare Loan Documents” shall mean with respect to each Timeshare Loan and
each Obligor, the related (i) Timeshare Loan Files, and (ii) Timeshare Loan
Servicing Files.

“Timeshare Loan Files” shall mean, with respect to a Timeshare Loan, all
documents related to such Timeshare Loan, including: 

1.



with respect to a Club Loan (other than an Aruba Club Loan), the original
Mortgage Note, or a Lost Note Affidavit with respect thereto, executed by the
Obligor, endorsed either as (i) “Pay to the order of ________, without recourse,
representation or warranty” (either directly on the Mortgage Note or on an
allonge placed with such Mortgage Note), by an Authorized Officer of the related
Seller (such Authorized Officer’s signature may be computer generated), or (ii)
a chain of endorsement substantially as follows: “Pay to the order of BRFC
2016-A LLC, without recourse,



-  26  -

 

--------------------------------------------------------------------------------

 

representation or warranty”, “Pay to the order of BXG Receivables Note Trust
2016-A, without recourse, representation or warranty” and “Pay to the order of
U.S. Bank National Association, as Indenture Trustee, without recourse,
representation or warranty except as provided in the Indenture dated as of March
17, 2016” (either directly on the Mortgage Note or on an allonge placed with
such Mortgage Note), by an Authorized Officer of the related Seller, the
Depositor and the Issuer (such Authorized Officer’s signature may be computer
generated), respectively (in the case of both clauses (i) and (ii) above,
together with a complete chain of endorsements from the original payee to the
related Seller, if applicable);

2.



with respect to a Club Loan (other than an Aruba Club Loan), (i) an original
Mortgage with evidence that such Mortgage has been recorded in the appropriate
recording office (or an electronic copy of the mortgage including evidence of
recording) or (ii) if such Mortgage has not yet been returned to the related
Seller by such recording office, a copy of the unrecorded Mortgage that has been
delivered to such recording office (with evidence that such Mortgage has been
delivered to the appropriate recording office for recording);

3.



with respect to a Club Loan (other than an Aruba Club Loan), (i) an original or
electronic copy of the recorded  Assignment(s) of Mortgage, including evidence
of recording (which may be a part of a blanket assignment of more than one Club
Loan in which case, a copy thereof, with the original or electronic copy of the
blanket Assignments of Mortgage held by the Custodian in the related master pool
header file), showing the assignment of such Club Loan from the record mortgagee
to the Indenture Trustee, or (ii) if such Assignments of Mortgage have not yet
been returned by the related recording office, a copy of the unrecorded
Assignments of Mortgage that have been delivered to such recording office (which
may be a part of a blanket assignment of more than one Club Loan), showing the
assignment of such Club Loan from the record mortgagee to the Indenture Trustee
(with evidence that such Assignments of Mortgage have been delivered to the
appropriate recording office for recording), or (iii) if the related Mortgage
has not yet been returned such that the related Assignment(s) of Mortgage can
not yet be filed, (A) evidence that that such Mortgage has been delivered to the
appropriate recording office for recordation (the evidence in paragraph 2 above
being sufficient) and (B) Assignments of Mortgage in recordable form (other than
the Mortgage recording information) duly executed by the last record holder of
the Mortgage showing the assignment of such Club Loan from the record mortgagee
to the Indenture Trustee; provided, however, that with respect to clauses (ii)
and (iii) of this paragraph 3, photocopies or electronic copies held by the
Custodian in the related investor file shall be sufficient.



-  27  -

 

--------------------------------------------------------------------------------

 

4.



with respect to a Club Loan (other than an Aruba Club Loan), the UCC financing
statement, if any, evidencing that the security interest granted under such
Timeshare Loan, if any, has been perfected under applicable state law;

5.



with respect to a Club Loan (other than an Aruba Club Loan), (i) a copy of any
recorded warranty deed transferring legal title to the related Timeshare
Property to the Club Trustee, or (ii) if such recorded warranty deed has not yet
been returned to the related Seller, a copy of a warranty deed sent for
recording;

6.



with respect to a Club Loan (other than an Aruba Club Loan), either (i) a final
original or electronic copy of the lender’s title insurance policy (which may
consist of one master policy referencing one or more Mortgages) showing no
exceptions to coverage (other than Permitted Liens) or (ii) a binding
unconditional commitment to issue a title insurance policy showing no exceptions
to coverage (other than Permitted Liens) (which may be a master commitment
referencing one or more Mortgages, the original or electronic copy of the master
commitment to be held by the Custodian in the related master pool header file),
in all cases referencing such Timeshare Loan and insuring Bluegreen Corporation
and its successors and/or assigns;

7.



the original of any related assignment or guarantee or, if such original is
unavailable, a copy thereof certified by an Authorized Officer of the related
Seller to be a true and correct copy, current and historical computerized data
files;

8.



the original of any assumption agreement or any refinancing agreement;

9.



all related Owner Beneficiary Agreements, finance applications, sale and escrow
documents executed and delivered by the related Obligor with respect to the
purchase of a Timeshare Property;

10.



all other papers and records of whatever kind or description, whether developed
or originated by an Originator or another Person, required to document, service
or enforce a Timeshare Loan; and

11.



any additional amendments, supplements, extensions, modifications or waiver
agreements required to be added to the Timeshare Loan Files pursuant to the
Indenture, the Credit Policy, the Collection Policy or the other Transaction
Documents, if any.

Where documents are not required to be originals, the copies of the same that
are a part of any Timeshare Loan File may be in electronic or paper format.





-  28  -

 

--------------------------------------------------------------------------------

 

“Timeshare Loan Rate” shall mean with respect to any Timeshare Loan, the
specified coupon rate thereon.

“Timeshare Loan Servicing Files” shall mean with respect to each Timeshare Loan
and each Obligor, the portion of the Timeshare Loan Files necessary for the
Servicer to service such Timeshare Loan including but not limited to (i) a copy
of the applicable truth-in-lending disclosure statement executed by such
Obligor, as applicable, (ii) all writings pursuant to which such Timeshare Loan
arises or which evidences such Timeshare Loan and not delivered to the
Custodian, (iii) all papers and computerized records customarily maintained by
the Servicer in servicing timeshare loans comparable to the Timeshare Loans in
accordance with the Servicing Standard and (iv) each Timeshare Program Consumer
Document (not the original), if applicable, related to the applicable Timeshare
Property.

“Timeshare Program” shall mean the program under which (1) an Obligor has
purchased a Timeshare Property and (2) an Obligor shares in the expenses
associated with the operation and management of such program.

“Timeshare Program Consumer Documents” shall mean, as applicable, the Owner
Beneficiary Agreement, Mortgage Note, Mortgage, any rescission right notices,
public offering statements and other documents and disclosures used or to be
used by an Originator in connection with the sale of Timeshare Properties.

“Timeshare Program Governing Documents” shall mean the articles of organization
or articles of incorporation of each Association, the rules and regulations of
each Association, the Timeshare Program management contract between each
Association and a management company, and any subsidy agreement by which an
Originator is obligated to subsidize shortfalls in the budget of a Timeshare
Program in lieu of paying assessments, as they may be from time to time in
effect and all amendments, modifications and restatements of any of the
foregoing.

“Timeshare Property” shall mean (i) with respect to a Deeded Club Loan, a
fractional fee simple timeshare interest in a Unit in a Resort (or phase
thereof) or an undivided interest in a Resort (or a phase thereof) associated
with a Unit and (ii) with respect to an Aruba Club Loan, Co-op Shares.

“Transaction Documents” shall mean the Indenture, the Bluegreen Purchase
Agreement, the Transfer Agreement, the Sale Agreement, the Lockbox Agreement,
the Backup Servicing Agreement, the Administration Agreement, the Remarketing
Agreement, the Custodial Agreement, the Note Purchase Agreement and all other
agreements, documents or instruments (other than the Timeshare Loan Documents)
delivered in connection with the transactions contemplated thereby.

“Transfer Agreement” shall mean the transfer agreement, dated as of March 17,
2016 by and among Bluegreen, the Depositor and BXG Timeshare I pursuant to which
certain Initial Timeshare Loans are sold to the Depositor.





-  29  -

 

--------------------------------------------------------------------------------

 

“Transfer Date” shall mean with respect to (i) a Subsequent Timeshare Loan, the
date during the Prefunding Period on which the Issuer purchases such Subsequent
Timeshare Loan from a Seller and pledges such Subsequent Timeshare Loan to the
Indenture Trustee to be included as part of the Trust Estate, and (ii) a
Qualified Substitute Timeshare Loan, the date on which the Club Originator
substitutes one or more Timeshare Loans in accordance with Section 4.6 of the
Indenture.

“Treasury Regulations” shall mean the regulations, included proposed or
temporary regulations, promulgated under the Code.  References herein to
specific provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.

“Trigger Event” shall occur on any Determination Date if (a) the average of the
Delinquency Levels for the last three Due Periods is greater than 6.00% and
shall continue until the Delinquency Level is equal to or less than 6.00% for
three consecutive Due Periods, (b) the average of the Default Levels for the
last three Due Periods exceeds 1.50% and shall continue until the Default Level
is equal to or less than 1.50% for five consecutive Due Periods, (c) a Note
Balance Write-Down Amount is applied in respect of the Class B Notes or (d) the
Cumulative Net Default Level as of the last day of any Due Period specified
below exceeds the corresponding level specified below and shall continue until
the Cumulative Net Default Level is equal to or less than the level specified
below for five consecutive Due Periods:

 

 

 

Due Period

Cumulative

Net Default Level

1 – 6

2.75% 

7 – 9

4.50% 

10 – 12

5.25% 

13 – 15

7.50% 

16 – 18

8.50% 

19 – 21

9.00% 

22 – 24

9.50% 

25 – 36

12.50% 

37 – 47

16.00% 

48 and thereafter

19.00% 

 

“Trust” shall mean the Issuer.

“Trust Accounts” shall mean collectively, the Lockbox Account, the Collection
Account, the General Reserve Account, the Prefunding Account, the Force Majeure
Loan Reserve Account and the Capitalized Interest Account.

“Trust Agreement” shall mean the amended and restated trust agreement, dated as
of March 17, 2016, by and among the Depositor and the Owner Trustee.





-  30  -

 

--------------------------------------------------------------------------------

 

“Trust Estate” shall have the meaning specified in the Granting Clause of the
Indenture.

“Trust Estate Liquidation Event” shall have the meaning specified in Section
6.6(b) of the Indenture.

“Trust Paying Agent” shall have the meaning specified in Section 3.09 of the
Trust Agreement.

“UCC” shall mean the Uniform Commercial Code as from time to time in affect in
the applicable jurisdiction or jurisdictions.

“Unit(s)” shall mean one individual air-space condominium unit, cabin, villa,
cottage, townhome, platform tent, cabin, campsite for recreational vehicle or
lot within a Resort, together with all furniture, fixtures and furnishings
therein, if applicable, and together with any and all interests in common
elements appurtenant thereto, as provided in the related Timeshare Program
Governing Documents.

“Upgrade” shall mean the process in which (A) an obligor of an Original Club
Loan elects to (i)(a) reconvey the existing Club Property for new Club Property
(such new Club Property having a greater dollar value than the existing Club
Property) and (b) cancel the Original Club Loan in exchange for an Upgrade Club
Loan secured by such new Club Property or (ii)(a) acquires additional Club
Property and (b) cancels the Original Club Loan in exchange for an Upgrade Club
Loan from the Club Originator secured by the existing Club Property and the
additional Club Property or (B) an owner of existing Club Property that is fully
paid elects to (i) reconvey such Club Property for new Club Property (such new
Club Property having a greater dollar value than the existing Club Property) or
(ii) acquires additional Club Property. 

“Upgrade Club Loan” shall mean the new timeshare loan originated by the Club
Originator in connection with an Upgrade.

“Vacation Points” shall have the meaning specified in the Club Trust Agreement.

 



-  31  -

 

--------------------------------------------------------------------------------